

117 HR 1912 IH: Keep College Students Learning Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1912IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to clarify the treatment of certain institutional financial assistance.1.Short titleThis Act may be cited as the Keep College Students Learning Act. 2.Treatment of certain institutional financial assistancePart C of title I of the Higher Education Act of 1965 (20 U.S.C. 1015 et seq.) is amended by adding at the end the following: 138.Treatment of certain institutional financial assistance(a)In generalA covered institution of higher education shall ensure that a student who has received institutional financial assistance from such institution may use such assistance for enrollment at such institution without regard to whether, during the COVID-19 pandemic, the student delays such enrollment or takes a leave of absence from such institution for up to one academic year.(b)DefinitionsIn this section:(1)Covered institution of higher educationThe term covered institution of higher education means an institution of higher education (as defined in section 102) that—(A)receives funds under this Act; and(B)offers in-person instruction at levels less than the first semester (or the equivalent) of academic year 2019–2020.(2)StudentThe term student includes a prospective student. .